TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00686-CR


Karandal Benford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 9024186, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. John S. Butler, is ordered to tender a brief in this cause no later than June 30, 2003. 
No further extension of time will be granted.
It is ordered May 30, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish